854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Edward JOHNSON, Petitioner-Appellant,v.STATE of WEST VIRGINIA, Respondent-Appellee.
No. 88-6583.
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1988.Decided Aug. 12, 1988.

Paul Edward Johnson, appellant pro se.
Mary Rich Maloy, Office of Attorney General, for appellee.
Before JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Paul Edward Johnson seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Johnson v. State of West Virginia, C/A No. A:87-1315 (S.D.W.Va. Feb. 17, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.